Citation Nr: 1507240	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  He was awarded the Purple Heart, Bronze Star Medal with Combat "V", and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision, sent to the Veteran in March 2011, by the Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss manifested during his military service.

2.  In February 2014, the Veteran filed a written statement withdrawing his appeal for service connection for bilateral peripheral neuropathy of the upper and lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria are met for the withdrawal of a substantive appeal by the Veteran as to the claim of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his September 2010 VA audiology examination, the Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss in the right ear, and mild sloping to severe sensorineural hearing loss in the left ear.  His speech recognition scores using the Maryland CNC Test were less than 94 percent in both ears.  The Veteran therefore has a hearing disability for VA purposes.  38 C.F.R. § 3.385.  At his February 2014 Board hearing, the Veteran also testified about his military service.  He served as a jet engine mechanic in the Marine Corps, as confirmed by his DD-214, and he discussed a rocket attack on the flight line where 18 of 22 aircraft were blown up, along with a number of napalm munitions.  The Veteran received the Purple Heart and Bronze Star Medal with Combat "V" as a result of this attack.  The Board notes that the examiner stated that she could not reach an etiology opinion without resorting to speculation due to the fact that a whisper test was used to check his hearing thresholds at separation.  However, his hearing loss is consistent with acoustic trauma from such an attack, see 38 U.S.C.A. § 1154(b), and the Veteran has competently and credibly testified as to continuity of hearing loss symptomology ever since service.  Therefore, when affording the Veteran the full benefit of the doubt, the Board finds that the evidence is at least in equipoise.  Service connection is therefore warranted.  

The RO initially denied the Veteran's claim for bilateral peripheral neuropathy of the upper and lower extremities in the February 2011 rating decision.  The Veteran thereafter appealed to the Board.  

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

Here, in a written statement received in February 2014, the Veteran expressed his desire to withdraw his appeal for service connection for bilateral peripheral neuropathy of the upper and lower extremities.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to service connection, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claim, and it must be dismissed.


ORDER

Service connection for bilateral hearing loss is allowed.  

The claim of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities is dismissed.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


